 

Exhibit 10.3



 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

LICENSE AGREEMENT

Between

PGI Drug Discovery LLC.

and

Amarantus BioScience Holdings Inc.

 

This License Agreement, effective as of the “Effective Date” (defined below),
confirms the mutual understanding between PGI Drug Discovery LLC, a Delaware
corporation having a place of business at 765 Old Saw Mill River Road,
Tarrytown, NY 10591 (“PGI”) and Amarantus Bioscience Holdings, Inc., a Nevada
corporation have a place of business at 675 Almanor Avenue, Sunnyvale, CA 94085
(“Amarantus”). In this Agreement, PGI and Amarantus may also be individually
referred to as a Party and collectively as the “Parties.”

 

WHEREAS, PGI possesses or has rights to certain intellectual property including
clinical and pre-clinical data concerning Licensed Compounds (defined below) for
CNS related therapeutic applications (collectively the “Eltoprazine Program”);

 

WHEREAS, Amarantus wishes to license the Eltoprazine Program and to
commercialize products therefrom; and

 

WHEREAS, PGI is willing to grant license rights to the Eltoprazine Program in
the Territory (as defined below) pursuant to the terms of this Agreement.

 

NOW THEREFORE, in accordance with the foregoing, the Parties intending to be
legally bound hereby agree as follows:

 

1.0Definitions.

 

1.1“Affiliates” shall mean, with respect to either Party, any corporation,
company, partnership, joint venture or any other entity controlled by,
controlling, or under common control with such Party and shall include any
corporation, company, partnership, joint venture, or other entity at least fifty
percent (50%) of whose voting stock or participating profit interest is owned or
controlled, directly or indirectly, by such Party, and any corporation, company,
partnership, joint venture, or other entity which owns or controls, directly or
indirectly, at least fifty percent (50%) of the voting stock of such Party.

 

1.2“Agreement” means this license agreement between Amarantus and PGI.

 

1.3“Amarantus” shall mean Amarantus and its Affiliates.

 

1.4“Amarantus Know-How” shall mean Know-How owned or controlled by Amarantus.

 

 

 

 

1.5“Amarantus Patents” shall mean Amarantus owned or controlled patents and
patent applications (a) containing at least one claim covering the structure,
use, formulation and/or manufacture of Licensed Compound(s) or Licensed
Product(s); and those (b) containing one or more claims covering processes
and/or intermediates reasonably necessary or useful in the manufacture of
Licensed Compound(s) or Licensed Product(s). Notwithstanding the foregoing, the
Amarantus Patents shall exclude any patents and patent applications to the
extent claiming any active ingredient other than a Licensed Compound and not
including Licensed Compound.

 

1.6“Asian Territory” shall mean Japan, Korea, China, and Taiwan.

 

1.7“Combination Product” shall mean any Licensed Product containing one or more
Licensed Compound(s) along with one or more additional active ingredients.

 

1.8“Development Plan” shall mean Amarantus’ plan the main principles of which
are set forth in Exhibit B for the development and commercialization of Licensed
Product, as updated from time to time.

 

1.9“Effective Date” shall mean the last date of the signatures below.

 

1.10“Eltoprazine” shall mean [1-(2,3-dihydro-1,4-benzodioxin-5-yl)-piperazine
hydrochloride].

 

1.11“FDA” shall mean the US Food and Drug Administration or any successor entity
and any applicable foreign equivalent entity within the Territory.

 

1.12“Generic Competition” shall mean any entity other than Amarantus, its
Affiliates or Sublicensees, that develops and/or markets/sells the same or
equivalent active pharmaceutical ingredient(s) as contained in the Licensed
Product(s) in any country where Amarantus, its Affiliates or Sublicensees are
marketing the Licensed Product(s)

 

1.13“Indemnitees” shall mean a respective Party’s directors, officers, employees
and agents.

 

1.14“Inventions” shall mean any inventions or discoveries, whether or not
patentable, made by employees and/or agents of Amarantus or Affiliates of
Amarantus (either solely or jointly with employees and/or agents of PGI or Third
Parties) that pertain to Licensed Compounds.

 

1.15“Know-How” shall mean information, data including without limitation
preclinical and clinical data and results, manufacturing techniques,
formulations, processes and unpatented inventions pertaining to Licensed
Compounds or Licensed Products.

 

1.16“Licensed Compound” shall mean Eltoprazine including all stereoisomers,
polymorphs, prodrugs, analogs, active metabolites and salts of any of the
foregoing along with any and all related compounds and analogs disclosed and
claimed in Solvay Patents.

 

1.17“Licensed Patents” shall mean PGI Licensed Patents, Solvay Licensed Patents
and Veteran’s Administration Licensed Patents.

 

1.18“Licensed Product(s)” shall mean any product or formulation of Licensed
Compound or Combination Product.

 

 

 

 

1.19“Licensed Technology” shall mean Licensed Patents and PGI Know-How.

 

1.20“Major Country” shall mean the United States, Canada, the United Kingdom,
Germany, France, Spain, Sweden, Denmark, Netherlands and Italy.

 

1.21“Net Sales” shall mean the total amount received on account of sales of a
Licensed Product by Amarantus, its Affiliates or Sublicensees to Third Parties
in the Territory, less the following deductions to the extent actually allowed
or specifically allocated to the Licensed Product by the selling party using
generally accepted International Accounting Standards (“IAS”):

 

(i)value added taxes, sales and excise taxes and duties paid or allowed by the
selling party and any other governmental charges imposed upon the production,
importation, use or sale of such Licensed Product;

 

(ii)trade, quantity and cash discounts allowed on Licensed Product;

 

(iii)allowances or credits allowed on account of rejection, withdrawal or recall
of Licensed Product;

 

(iv)freight and insurance costs, if they are included in the selling price for
the Licensed Product invoiced to Third Parties or otherwise paid by Third
Parties, including handling, provided always that such deduction shall not be
greater than the balance between the selling price actually invoiced to the
Third Party and the standard selling price which would have been charged to such
Third Party for such Licensed Product exclusive of freight and insurance in the
respective country.

 

Notwithstanding the foregoing, “Net Sales” shall not include amounts (i) for any
Licensed Product furnished to a Third Party for which payment is not intended to
be received, including without limitation, Licensed Products used in research
and/or development or clinical trials and Licensed Products distributed as
promotional and free goods, or (ii) from sales of Licensed Product between
Amarantus, its Affiliates or Sublicensees, provided that Net Sales shall include
the amounts received by such Affiliate or Sublicensees from Third Parties for
the resale of such Licensed Product. In the event a Licensed Product is sold as
a Combination Product, Net Sales attributable to the Licensed Product shall be
calculated by multiplying the Net Sales (as described above) of the Combination
Product by the fraction A divided by (A+B), in which A is the Gross Selling
Price of the Licensed Compound contained in the Combination Product sold
separately in commercial quantities in arms-length transaction quantities during
the previous calendar quarter, and B is the sum of the Gross Selling Prices of
other active ingredients contained in the Combination Product sold separately in
commercial quantities in arms-length transaction quantities during the previous
calendar quarter. In the event that no separate sales of either the Licensed
Compound or any active ingredients contained in the Combination Product made
during the applicable calendar quarter or if the Gross Selling Price cannot
otherwise be determined, Net Sales allocable to the Licensed Compound and other
active ingredient(s) contained in the Combination Product shall be determined in
good faith by the Parties based on the relative value contributed by the
Licensed Compound and active ingredient(s) in such Licensed Product, such
agreement shall not be unreasonably withheld. If such agreement cannot be
reached, either Party may refer the issue to resolution pursuant to Section
13.0. For purposes of the foregoing, “Gross Selling Price” means the weighted
average gross price at which a product is sold to a Third Party, before
discounts, deductions, credits, taxes or allowances; Gross Selling Price shall
not take into consideration the price for any product sold or used for
development purposes (including for clinical studies) or as samples or free
goods (including, without limitation, product transferred in connection with
patient assistance programs or other charitable purposes).

 

 

 

 

1.22“PGI” shall mean PGI Drug Discovery LLC and its Affiliates.

 

1.23“PGI Know-How” shall mean Know-How owned or controlled by PGI as of the
Effective Date or generated by it thereafter.

 

1.24“PGI Licensed Patents” shall mean PGI owned patents and patent applications
listed in Exhibit A.

 

1.25“Regulatory Approvals” shall mean and include licenses, permits,
authorizations and approvals of, and registrations, filings and other
notifications to, any governmental agency or department within the Territory,
including, without limitation, the United States Food and Drug Administration
and the EMEA/European Commission, as applicable, and including any requisite
pricing and reimbursement approval, necessary or appropriate for the
manufacture, production, distribution, marketing, sale and/ or use of Licensed
Product within the Territory.

 

1.26“Research Support” shall mean that compensation allocated to and identified
with defined research and development efforts aimed at advancing Licensed
Product(s) towards commercialization.

 

1.27“Royalty Term” is defined in Section 4.8.

 

1.28“Solvay” shall mean Solvay Pharmaceuticals B.V. Reference to Solvay under
this Agreement, made for convenience and simple historical continuity, shall in
fact mean AbbVie Inc. as the current assignee of the Solvay License.

 

1.29“Solvay License” shall mean the License Agreement between PGI and Solvay
dated February 26, 2006, which agreement, to the best knowledge of PGI, has been
purchased by and assigned to the Global Pharmaceuticals Unit of Abbott
Laboratories (“Abbott”) as part of Abbott’s purchase of Solvay in February 2011
and that under the Solvay License, Abbott now has the rights previously held by
Solvay. Subsequently during 2012, as part of its reorganization announced
October 19, 2011, Abbott assigned the Solvay License to AbbVie Inc. Reference to
Solvay under this Agreement, made for convenience and simple historical
continuity, shall in fact mean AbbVie Inc. as the current assignee of the Solvay
License.

 

1.30“Solvay Licensed Patents” shall mean the Solvay patent listed in Exhibit A
and exclusively licensed to PGI.

 

 

 

 

1.31“Sublicensee” shall mean any Third Party with whom Amarantus has entered
into an agreement wherein Amarantus grants to such Third Party a sublicense
under the Licensed Patents to, among other things, make and sell Licensed
Products. For clarity, “Sublicensee” shall exclude any Third Party granted the
right to serve as a distributor, wholesaler or reseller of Licensed Products
without a grant of rights to act on its own behalf.

 

1.32“Term” is defined in Section 7.1.

 

1.33“Territory” shall mean worldwide excluding the Asian Territory.

 

1.34“Third Party” shall mean any other party that is independent from Amarantus
and PGI.

 

1.35“VA License” shall mean the Patent License Agreement entered into by and
between PGI and the Department of Veteran’s Affairs (“VA”) as of March 17, 2010

 

1.36“Valid Claim” shall mean a claim of an issued and unexpired patent or a
patent application pending no more than five years after the earliest date from
which such application claims priority within the Licensed Patents which has not
been held unpatentable, invalid or unenforceable by a court or other government
agency of competent jurisdiction and has not been disclaimed or admitted to be
invalid or unenforceable through reissue, re-examination or otherwise.

 

1.37“Veteran’s Administration Licensed Patents” shall mean those Wolf
patents/applications listed in Exhibit A assigned to The U.S. Government as
represented by the VA and exclusively licensed to PGI through the VA License.

 

2.0License.

 

2.1License Grant. Subject to the terms and limitations of this Agreement, PGI
hereby grants to Amarantus an exclusive license and sublicense in the Territory
under Licensed Patents and PGI Know-How to develop, make, have made, use, offer
for sale, sell, import and export Licensed Compound(s) and Licensed Products.
Such license shall include the right to sublicense subject to PGI's approval,
not to be unreasonably withheld or delayed, provided that so long as any such
sublicense contains terms and conditions consistent with this Agreement,
including those set forth in Section 2.2 below, such sublicense shall be deemed
to be approved by PGI.

 

2.2Sublicensing. Subject to the participation payment under Section 4.7 below,
Amarantus shall have the right to grant written sublicenses to its Affiliates
and Third Parties on conditions that the written sublicense agreement,
consistent with the obligations under the Solvay License and the license with
the Veteran’s Administration, incorporates the obligations of Amarantus under
Sections 3.1, 3.2, 3.4, 4.5, 4.13 (except that Amarantus shall conduct any audit
of a Sublicensee on behalf of PGI at PGI’s expense) and 8 of this Agreement.
Amarantus shall provide PGI with complete copies of all sublicense agreements
and any amendments to such agreements, which shall be marked and treated
confidentially and reported (with requests for confidential treatment) to AbbVie
and the VA as required pursuant to the Solvay License and the VA License,
respectively.

 

2.3Information Transfer. In furtherance of the rights and licenses granted by
PGI to Amarantus under this Agreement, within thirty (30) days after the
Effective Date of this Agreement, PGI will furnish to Amarantus full,
unrestricted access to the data room including PGI Know-How. Amarantus shall not
use any of the PGI Know-How furnished by PGI under this Section 2.3 for any
purpose whatsoever except as specifically authorized in this Agreement, or as
otherwise specifically authorized in writing by PGI.

 

 

 

 

2.4Inventory Transfer. Following the Effective Date on a schedule to be
reasonably and mutually agreeable, PGI shall transfer or cause to be
transferred, such inventory of Eltoprazine as PGI may still possess as of the
Effective Date (“Eltoprazine Inventory”).

 

2.5Right to Reference/Assistance. PGI shall provide Amarantus with the right to
access and/or reference in connection with its regulatory filings, all
documentation, filings and other materials relevant to Licensed Compound(s)
documentation owned or controlled by PGI and in its possession or to which PGI
otherwise has reasonable access as of the Effective Date.

 

2.6Notices Regarding Solvay License. PGI agrees to promptly provide a copy of
this Agreement to Solvay after the Effective Date. PGI agrees to provide a
written evidence of such notice to Amarantus immediately after such notice to
Solvay.

 

3.0PGI and Amarantus Obligations Including Diligence Obligations Required by
Solvay, VA Licenses

 

3.1Amarantus shall use commercially reasonable efforts to conduct testing of the
Licensed Compound and to develop, manufacture, have manufactured, register and
commercialize, by itself or through sublicensing efforts, the Licensed Product
in the Territory. “Commercially reasonable efforts” as used herein shall mean
such reasonable, diligent, good faith efforts of Amarantus to accomplish such
objective as generally would be used in the pharmaceutical industry by companies
of like size and available resources to accomplish a similar objective, for a
product owned by it or to which it has rights, which is of similar market
potential at similar stage in its development or product life, taking into
account issues of safety and efficacy, product profile, the competitiveness of
the marketplace, the proprietary position of the Licensed Compound or Licensed
Product, the regulatory structure involved, the profitability of the applicable
products, and other relevant factors. Commercially reasonable efforts shall be
mutually determined on a market-by-market basis and Licensed Product-by-Licensed
Product basis, and it is anticipated that the level of efforts will change over
time, reflecting changes in the status of the Licensed Product and the market
involved, provided, however, such commercially reasonable efforts shall in any
event require that Amarantus shall (i) promptly assign responsibility for such
obligations to specifically identified and sufficiently qualified and
experienced employees and consultants who are held accountable for progress and
monitor such progress on an ongoing basis and report in writing at regular
intervals in accordance to the Development Plan, (ii) set and consistently seek
to achieve specific and meaningful objectives for carrying out such obligations
in accordance to the Development Plan, and (iii) consistently implement
decisions taken by it and allocate available human, financial and organizational
resources designed to advance progress towards each of these objectives.
Amarantus shall regularly, clearly, and in reasonable detail record evidence of
compliance with each items (i) through (iii) above in research and development
plans, laboratory and other logbooks, reports, and other normally used
documentation in the pharmaceutical business all in accordance with standard
scientific procedures. Without limiting the generality of Amarantus’ effort
obligations under this Section 3.1, Amarantus shall forthwith at the appropriate
time (A) apply for all reasonable Regulatory Approvals in the Major Countries
following completion of all appropriate clinical trials and (B) make the first
commercial sale of the Licensed Products in the Major Countries as soon as
commercially feasible following the issuance of the Regulatory Approvals
required for the manufacturing, distribution, marketing, sale and use of the
Licensed Products in the respective Major Country and if appropriate, the
completion of reimbursement negotiations. If, in any particular country of the
Major Countries, Amarantus, or as the case may be its Affiliates or
Sublicensees, to PGI’s sole reasonable discretion at any time during the term of
this Agreement, fail to use commercially reasonable efforts to develop, make,
have made, use, offer for sale, sell, import and export Licensed Products, PGI
shall be entitled to make the license granted pursuant to Section 2.1 of this
Agreement in such country non-exclusive or shall have the right to terminate the
license as to such country, both upon written notice to Amarantus unless
Amarantus shall have taken material steps to cure any deficiency in such efforts
which have been specified in such written notice. If the Parties are in
disagreement whether commercially reasonable efforts have been used, and the
Parties are unable to reach amicable agreement on such issues after involving
its respective upper management, then the matter shall be submitted for
resolution pursuant to the mechanism set forth in Section 13. In the event of a
determination that a Party has failed to use reasonable commercial efforts, the
only legal remedy for such a determination shall be conversion of the license in
the applicable countries of the Territory to a non-exclusive right, or
termination of the applicable license, as provided herein, unless the Party
failing to use commercially reasonable efforts shall promptly have undertaken
material steps to cure such deficiency.

 

 

 

 

3.2Within one hundred twenty (120) days after the Effective Date Amarantus shall
submit to PGI Amarantus’ Development Plan along the main principles set forth in
Exhibit B defining the matter referred to in Section 3.1(i)-(ii) hereinabove for
approval which shall not be unreasonably withheld or delayed. Failure of PGI to
respond within thirty (30) business days shall be deemed approval. Amarantus
shall reasonably include in its Development Plan any reasonable comments PGI may
have. Any update of the Development Plan shall be subject to PGI’s prior written
approval, which will not be unreasonably withheld or delayed beyond thirty (30)
business days after which the update shall be deemed approved. Amarantus shall
submit to PGI a copy of any Development Plan received by Amarantus under any
sublicense agreement subject to reasonable confidentiality restrictions
requested by the Sublicensee.

 

3.3PGI shall reasonably cooperate with Amarantus to assist in the transfer of
PGI Know-How and the transition of development efforts following the Effective
Date for up to six (6) months without any cost to Amarantus save for reasonable
traveling, boarding and food expenses required in connection with PGI personnel
related travel at Amarantus’ request. At Amarantus’ reasonable request
thereafter, PGI will reasonably assist consistent with its personnel resources
with further Know-How transfer and implementation thereof subject to Amarantus
agreeing to pay PGI its standard fees with respect thereto.

 

 

 

 

3.4Royalty Reporting. After the first commercial sale in the Territory,
Amarantus shall furnish PGI with quarterly reports of all Net Sales of Licensed
Products under this Agreement. Each such quarterly report shall (i) be furnished
to PGI together with payment of royalties in accordance with Section 4.4 within
thirty (30) days after the close of the calendar quarter to which it corresponds
or forty-five (45) days with respect to reporting and payment pursuant to any
sublicense; and (ii) state Amarantus', its Affiliates' and applicable
Sublicensees' total revenues from sales of the Licensed Products, broken down by
country, during the calendar quarter, the Net Sales derived by Amarantus, its
Affiliates and its licensees from such sales, the royalties payable by Amarantus
to PGI with respect to such Net Sales pursuant to Section 4.4 of this Agreement,
the calculations that determine the royalty due hereunder, the exchange rate
used, all other information necessary to account for and accurately compute all
compensation due PGI under this Agreement. The amounts shown due in such report
shall accompany the report in accordance with Section 4.10. In addition,
commencing as of the calendar year following the date of the first commercial
sale in the Territory, Amarantus shall provide PGI within thirty (30) days, or
forty-five (45) days with respect to comparable reporting by any Sublicensee,
after the close of a calendar year with a summary of its marketing activities
performed in the Major Countries in the previous calendar year and its marketing
plans and a sales forecast for that calendar year.

    3.5Amarantus will be responsible for all additional product development and
regulatory activities, and all product development and associated costs for
Licensed Products.

 

4.0Financial Terms. Amarantus shall make payments to PGI in accordance with the
following:

 

4.1Upfront Payment. In consideration for the rights and licenses granted by PGI
to Amarantus under this Agreement, Amarantus shall pay to PGI a signing fee of
[*] US dollars (US$ [*]), payable within twenty (20) business days after the
Effective Date.

 

4.2Research and Inventory Payments.

 

a.Amarantus shall partially reimburse PGI for the costs incurred in earlier
research and management of CIAS, ADHD and levodopa induced dyskinesia (LID)
clinical trials with a research support payment, payable within twenty (20)
business days after the Effective Date, of [*] US dollars (US$ [*]), comprising
either all cash, or cash and up to [*] US dollars ($[*]) worth of restricted
Amarantus shares whose value shall be determined using the volume weighted share
price for the twenty day period immediately preceding the Effective Date in
accordance with the Securities Purchase Agreement to be entered into by the
Parties.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

 

 

 

b.Amarantus shall reimburse PGI for the Eltoprazine Inventory and PGI’s
optimization of the manufacturing process for Eltoprazine in an amount equal to
[*] dollars ($[*]) payable upon (i) initiation of a Phase IIb clinical study, or
(ii) upon six (6) months after the Effective Date, whichever occurs first;
provided that pursuant to Section 2.4, PGI shall have delivered to Amarantus the
Eltoprazine Inventory previously made and stored in compliance with
specifications previously provided to Amarantus.

 

4.3Milestones. In addition to the payments specified in Sections 4.1 and 4.2
hereof and as further consideration for the rights and licenses granted by PGI
to Amarantus under this Agreement, Amarantus shall make the following milestone
payments to PGI:

 

(i)Upon successful completion of the first phase IIb clinical study: [*] US
dollars (US$ [*]); and

 

(ii)Upon submission of a New Drug Application (“NDA”) to the United States Food
and Drug Administration or an equivalent agency if the first comparable
submission is made outside the U.S.: [*] US dollars (US$ [*]).

 

(iii)For purposes of clarification, if the lead Licensed Compound is
discontinued for any reason and a backup Licensed Compound developed in its
stead, the milestone payments will resume where those from the lead Licensed
Compound were discontinued such that each milestone payment shall only be due
and paid once by Amarantus under this Agreement.

 

4.4Royalties on Amarantus Net Sales. As further consideration for the rights and
licenses granted by PGI to Amarantus under this Agreement, Amarantus shall pay
royalties to PGI equal to [*] percent ([*]%) of the annual worldwide aggregate
Net Sales by Amarantus, its Affiliates and Sublicensees. In countries (i) in
which the Licensed Product is not covered by a Valid Claim, or, (ii) such
Licensed Product has Generic Competition in such country and further provided
such generics in the aggregate achieve a market share in wholesale unit volume
of at least [*] percent ([*]%) in such country, the applicable royalty rate for
Licensed Products sold in such country shall be half the rate that would be
applicable otherwise.

 

4.5Milestone Reporting. Amarantus shall inform PGI as soon as possible of a
milestone having been met, however not later than within five (5) days following
the occurrence of the milestone event or the reporting by a Sublicensee of the
occurrence of such milestone event. Milestone payments are to be paid within
thirty (30) days after Amarantus’ receipt of an invoice issued by PGI for such
milestone payment.

 

4.6Payments Non-Refundable. Except as provided in Section 7.3.3, all fees
payable by Amarantus to PGI under this Article 4 hereof are non-refundable upon
expiration or termination of this Agreement for any reason whatsoever. None of
the fees paid by Amarantus to PGI under Sections 4.1, 4.2 and 4.3 may be
credited against any of Amarantus’ payment obligations under Sections 4.4
hereof.

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

 

 

 

4.7Sublicense Participation Payments. In case Amarantus grants sublicenses under
the license granted under Section 2.1 hereof, Amarantus shall make to PGI a
participation payment of any lump sum, periodic or other consideration (other
than royalties on Net Sales) received by Amarantus from Sublicensees in
consideration of the grant of such sublicense including, but not limited to,
advance royalties, sublicensing fees, marketing rights, or other consideration
paid for the authorization to use the Licensed Patents and/or promote PGI
Know-How to develop, manufacture, have manufactured, market, distribute,
advertise, promote, use, sell or offer for sale Licensed Products but excluding
any Research Support payment amounts received as (i) payment reasonably
allocable to grants of rights to technology owned or controlled by Amarantus
other than the Licensed Technology; (ii) consideration for the supply of
products or other materials provided by Amarantus to the Sublicensee; and (iii)
payment for the sale of substantially all of the business or assets of Amarantus
(whether by merger, sale of stock, or sales of assets or otherwise) to which
this Agreement pertains. For the avoidance of doubt, the foregoing clause (iii)
shall not apply in the event all or substantially all of the business or assets
of Amarantus is limited to only eltoprazine and associated intellectual
property. The participation payment shall be [*] percent ([*]%) for any
sublicenses granted after the Effective Date. For the avoidance of doubt, the
foregoing obligation shall not apply in respect of any sums received from
Sublicensees on which Amarantus has paid or is obliged to pay royalties pursuant
to Section 4.4 hereof, but shall be creditable against the milestone payments in
Section 4.3.

 

4.8Royalty Term. Royalty payments under Section 4.4 shall be made on a
country-by-country and a Licensed Product-by-Licensed Product quarterly basis
until the later of (i) expiration or other termination of all Licensed Patents
containing one or more Valid Claims in such country that would be infringed by
the manufacture, formulation, importation, use or sale of Licensed Products in
such country, or (ii) ten (10) years after the date of first commercial sale of
such Licensed Product in the respective country.

 

4.9Currency Conversion. All payments by Amarantus to PGI under this Agreement
shall be paid in US Dollars to the bank account details as set forth in Exhibit
C. In the event that any consideration or Net Sales invoiced by Amarantus, its
Affiliates or its Sublicensees are received in any currency other than U.S.
dollars, for purposes of calculating the consideration or royalties payable by
Amarantus under Sections 4.3, 4.4 and 4.7 hereof, such amounts shall be
converted into U.S. dollars at the rate of exchange between the currency in
which such Net Sales were received and the U.S. dollar prevailing rate as set by
Citibank, NA at noon on the last day of the calendar quarter in which such
amounts or Net Sales were received by Amarantus, its Affiliates or its
Sublicensees.

 

4.10 Timing of Payments. Royalties and participation payments, payable under
Sections 4.4 and 4.7 shall be paid on a calendar quarterly basis. Each payment
by Amarantus due under Sections 4.4 and 4.7 shall be paid within thirty (30)
days after the close of the calendar quarter to which it corresponds or sixty
(60) days after the close of the calendar quarter to which it corresponds with
respect to reporting and payment pursuant to any sublicense.

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

 

 

 

4.11Late Payments. In the event that any fee payable by Amarantus under this
Agreement is not paid to PGI on or before the due date therefore, as specified
herein, the unpaid overdue amount shall bear interest, at a rate equal to the
LIBOR rate plus four (4) percentage points, or at the maximum interest rate
permitted by law, whichever is lower.

 

4.12Taxes. All payments by Amarantus to PGI under this Agreement shall be paid
in full, without deduction for any sales, use, excise or other similar taxes.
All payments are exclusive of value added tax, which shall if applicable, be
invoiced separately. In the event that Amarantus is required to withhold any
taxes on any amount payable to PGI hereunder, under the applicable laws of any
country within the Territory, Amarantus shall at PGI’s request use all
commercially reasonable efforts to obtain and furnish PGI with official tax
receipts, or other evidence of payment of such withholding taxes, sufficient to
permit PGI to demonstrate the payment of such withholding taxes, in order to
establish PGI’s right to a credit for such withholding taxes against PGI’s
income tax liability. Amarantus shall provide PGI, with all assistance
reasonably requested by PGI in connection with any application to any competent
tax authorities in any country within the Territory to qualify for the benefit
of a reduced rate of withholding taxation under any applicable Double Tax
Treaty.

 

4.13Reports and Audits. For the term of this Agreement and for a term of five
(5) years after a quarterly report under Section 3.4 above is due, Amarantus (or
its applicable Affiliate or Sublicensee(s)) shall maintain complete and accurate
books and records of account, in accordance with generally accepted accounting
principles, of all transactions and other business activities under this
Agreement, sufficient to confirm the accuracy of all reports furnished by
Amarantus to PGI under Section 3.4 hereof which accuracy shall be confirmed by
certification from an authorized officer of Amarantus, and all payments by
Amarantus to PGI under this Article 4.0. Upon reasonable written notice to
Amarantus an independent, certified public accountant of international repute,
designated by PGI and reasonably acceptable to Amarantus, and under standard
confidentiality obligations to Amarantus, shall have the right once per calendar
year to audit such previously unaudited (by PGI) books and records of account of
Amarantus, solely in order to confirm the accuracy and completeness of all such
reports and all such payments. PGI shall bear all costs and expenses incurred in
connection with any such audit; provided, however, that if any such audit
reveals a variance of four percent (4%) or more between the total amount of
payments actually due and the amount of payments made to PGI, then, in addition
to paying the full amount of such underpayment, plus accrued interest in
accordance with Section 4.11 hereof, Amarantus shall reimburse PGI for all such
external costs and expenses reasonably incurred.

 

4.14Only One Royalty Payable. No more than one royalty shall be paid per unit of
Licensed Product regardless of the number of patents, which may be deemed to
cover such Licensed Product, or the number of countries involved in its
manufacture, use and/or sale.

 

5.0Improvements; Patent Prosecution and Costs; Additional Veteran’s
Administration License Terms; Data and Improvement Sharing

 

 

 

 

5.1First Right for Co-Marketing per Solvay License. In the event that Amarantus
shall need a marketing partner in any particular country for Licensed Product
intended to be commercialized in such country, Solvay shall have the first right
to negotiate for co-marketing or co-promoting rights in such country(ies)
provided that Solvay can demonstrate that it has a significant presence in such
country and the capacity to fully exploit such Licensed Product(s) to the target
population. Amarantus will provide Solvay with thirty (30) days’ notice of its
need of a marketing partner, and if Amarantus and Solvay do not enter into good
faith term sheet negotiations within such thirty day period, Amarantus shall be
free to negotiate with any other third party marketing partner.

 

5.2Improvements. As between the Parties, all right, title and interest to
inventions and improvements made by or on behalf of Amarantus in the course of
conducting activities under this Agreement (solely or jointly with PGI) and all
intellectual property rights therein, including any Amarantus Know-How and
Amarantus Patents, shall be solely owned by Amarantus, and PGI hereby assigns to
Amarantus all right, title and interest in and to any and all such inventions
and improvements.

 

5.3Prosecution; Maintenance. PGI shall be responsible, using counsel of its
choice, for preparing, prosecuting and maintaining the PGI Licensed Patents and
for maintaining the Veteran’s Administration Licensed Patents (“Prosecution
Activities”) during the Term of this Agreement. Amarantus shall reimburse PGI
for all Third Party costs and expenses associated with such Prosecution
Activities (the “Prosecution Costs”) incurred by PGI during the Term which are
associated with reasonable Prosecution Activities in the Territory. PGI shall
keep Amarantus reasonably apprised of all material written correspondence to and
from the relevant patent offices governing rights in the Territory in a manner
to permit Amarantus to comment thereon. PGI shall take into due and reasonable
consideration all such comments and shall incorporate same as determined in its
sole discretion, exercised reasonably, prior to submitting its correspondence,
submissions and filing to the patent offices with respect to PGI Licensed
Patents and, shall relay to the Veteran’s Administration such comments with
respect to Veteran’s Administration Licensed Patents. If PGI determines to
abandon any claims of any Licensed Patent anywhere in the Territory, then PGI
shall provide Amarantus with notice at least sixty (60) days prior to the date
such abandonment would become effective. In such event, to the extent PGI has
the right to authorize Amarantus to do so, Amarantus shall have the right, at
its option, to control the prosecution and maintenance of such claims at its own
expense.

 

5.4Veteran’s Administration License Requirements. In addition to diligence and
other rights and requirements set forth in the VA License, a copy of the
relevant terms of which has been separately provided to Amarantus and which
Amarantus hereby acknowledges, the following provisions are included herein as
required by the VA for all Licensed Products for which the sublicensed Veteran’s
Administration Licensed Patents are pertinent and such are to be further
included in any further sublicenses granted by a Sublicensee:

 

5.4.1VA reserves on behalf of the Government an irrevocable, nonexclusive,
nontransferable, royalty-free license to practice Veteran’s Administration
Licensed Patents or have Veteran’s Administration Licensed Patents practiced
throughout the world by or on behalf of the Government and on behalf of any
foreign government or international organization pursuant to any existing or
future treaty or agreement to which the Government is a signatory. In the
exercise of this license, the Government shall not publicly disclose trade
secrets or commercial or financial information that is privileged or
confidential within the meaning of 5 U.S.C. §552(b)(4) or which would be
considered as such if it had been obtained from a non-Federal party.

 

 

 

 

5.4.2Amarantus agrees that products used or sold in the United States embodying
Licensed Products or produced through use of a VA licensed process shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from VA or Amarantus can demonstrate that under the
circumstances domestic manufacture is not commercially feasible.

 

5.4.3If applicable, VA retains the right in exceptional circumstances, and in
the event that Veteran’s Administration Licensed Patents are Subject Inventions
made under a CRADA, the Government, pursuant to 15 U.S.C. §3710a(b)(1)(B), to
require Amarantus to grant to a responsible applicant a nonexclusive, partially
exclusive, or exclusive sublicense to use the Veteran’s Administration Licensed
Patents in the Field on terms that are reasonable under the circumstances, or if
Amarantus fails to grant this license, the Government retains the right to grant
the license itself. The exercise of these rights by the Government shall only be
in exceptional circumstances and only if the Government determines:

 

5.4.3.1the action is necessary to meet health or safety needs that are not
reasonably satisfied by Amarantus;



 

5.4.3.2the action is necessary to meet requirements for public use specified by
Federal regulations, and these requirements are not reasonably satisfied by
Amarantus; or

  

5.4.3.3Amarantus has failed to comply with an agreement containing provisions
described in 15 U.S.C. §3710a(c)(4)(B); and

  

5.4.3.4The determination made by the Government under this Paragraph 5.4 is
subject to administrative appeal and judicial review under 35 U.S.C. §203(2).

  

For clarity, to the extent that Amarantus does not have the right to grant
sublicenses under the Veteran’s Administration Licensed Patents to a
Sublicensee, then PGI will grant such license to the applicable Sublicensee on
behalf of Amarantus; provided that no additional consideration will be due PGI
with respect to such license.

 

 

 

 

5.5Data and Improvement Sharing Outside Territory. PGI shall obtain and grant
and hereby grants to Amarantus the exclusive, non-royalty bearing right in the
Territory under Eltoprazine-related data and improvements (including its use or
manufacture) generated or developed in the Asian Territory during the Term by or
on behalf of PGI to make, have made, use, sell, offer for sale, and import
Licensed Products, and to otherwise practice and exploit such data and
improvements in the Territory, and in reciprocity, Amarantus shall grant and
hereby grants to PGI the exclusive, non-royalty bearing right in the Asian
Territory under Eltoprazine-related data and improvements (including its use or
manufacture) generated or developed in the Territory during the Term by or on
behalf of Amarantus to make, have made, use, sell, offer for sale, and import
Licensed Products, and to otherwise practice and exploit such data and
improvements in the Asian Territory, provided that Amarantus will be granted a
right to the return of all rights to such data and improvements granted in the
Asian Territory in the event the applicable license in the Asian Territory which
includes rights to such data and improvements is terminated.

 

6.0Patent Enforcement and Defense.

 

6.1Infringers. Each Party shall inform the other promptly in writing of any
alleged infringement of any of Licensed Patents by a Third Party, including all
details then available. Amarantus or its Sublicensee, if any, shall have the
first right exercisable in its discretion, but shall not be obligated, to
prosecute at its own expense any such infringement relating to the PGI Licensed
Patents. PGI shall cooperate fully by joining as a party plaintiff at its own
expense if required to do so by law to maintain such action and by executing and
making available such documents as may reasonably be requested. No settlement,
consent judgment or other voluntary final disposition of the suit which raises
any adverse consequences upon the PGI Licensed Patents or the revenue PGI may be
entitled to receive hereunder may be entered into without PGI’s explicit prior
written consent, which shall not be unreasonably withheld or delayed. A delay
beyond thirty (30) days shall be considered consent.

 

6.1.1 Infringement of Third Party Rights.

 

Defense of Third Party Claims. If a Third Party asserts that a patent or other
right owned by it is infringed by the manufacture, use, sale, offer for sale or
import of any Licensed Compound or Licensed Product in the Territory, the Party
first obtaining knowledge of such a claim shall immediately provide the other
Party notice of such claim along with the related facts in reasonable detail. In
such event, unless the Parties otherwise agree, Amarantus or its Sublicensee, if
any, shall have the first right, but not the obligation, to control such defense
with respect to such Licensed Compound or Licensed Product, in which case PGI
shall cooperate with Amarantus at Amarantus’ reasonable request and shall have
the right, at its own expense, to be represented separately by counsel of its
own choice, provided that if the claim relates primarily to the practice of a
PGI Licensed Patent licensed to Amarantus by PGI under this Agreement, then PGI
shall have the first right, but not the obligation to defend against any such
claim, and if such claim relates to a Veteran’s Administration Licensed Patent
or Solvay Licensed Patent then the applicable terms in the respective agreements
pertaining to such Licensed Patents shall govern, and Amarantus shall cooperate
at PGI’s reasonable request, in such defense and shall have the right, at its
own expense, to be represented by counsel of its own choice. If either Party
fails to accept control of the defense of a claim for which it has the first
right to control defense hereunder within thirty (30) days after receiving or
giving notice thereof to the other Party to this Section, then the other Party
shall have the right, but not the obligation, to defend against such claim. The
Party that does not control defense of a claim hereunder shall cooperate with
the controlling Party, at the controlling Party’s reasonable request and
expense, in any such defense and shall have the right, at its own expense, to be
represented by counsel of its own choice.

 

 

 

 

Settlement of Third Party Claims. The Party that controls the defense of a given
claim with respect to Licensed Compound or Licensed Product shall also have the
right to control settlement of such claim; provided, however, that no settlement
shall be entered into without the prior consent of the other Party if such
settlement would adversely affect the rights and benefits of, or impose or
adversely affect any obligations on, the other Party.

 

6.1.2             Recoveries. Recoveries or reimbursements from infringement
actions shall be distributed as follows: (i) Amarantus and PGI shall be
reimbursed for their respective litigation costs; (ii) any remaining recoveries
or reimbursements shall be retained by Amarantus and shall be subject to payment
of royalties pursuant to Article 4 hereof as if the retained recovery or
reimbursement were Net Sales by Amarantus.

 

6.1.3             Right to Pursue. If PGI has not taken legal action based on
PGI Licensed Patents, within one hundred twenty (120) days of written
notification from Amarantus of infringement thereof, or if PGI elects not to
continue prosecuting any legal action against an infringer of PGI Licensed
Patents, Amarantus shall have the right, but shall not be obligated, to
prosecute at its own expense such infringement, and PGI may join Amarantus as a
plaintiff at the expense of PGI. In any infringement action so commenced or
continued by Amarantus, all recoveries shall be distributed as described in
Section 6.1.2.

 

6.2Declaratory Judgment/Oppositions. Subject to the provisions of Section 6.1,
if any declaratory judgment, opposition or other legal action alleging
invalidity or non-infringement of any of the Licensed Patents, shall be brought
against either Party (solely or together with the other Party), then each Party
shall be responsible for controlling the defense of its respective Licensed
Patents at its expense but shall reasonably consider input from the other Party.
If one Party elects not to defend, then the other Party, at its expense, may
take over the defense for such Party.

 

6.3Amarantus Enjoined. If Amarantus is threatened, enjoined or otherwise
prohibited from making, having made, importing, exporting, using, offering for
sale or selling any Licensed Product as a result of alleged infringement of a
Third Party patent in any country of the Territory, then (i) Amarantus shall be
excused from any commercially reasonable efforts required in connection with
such Licensed Product and shall have the immediate right to cease making, using
or selling the Licensed Product in the applicable country; and (ii) Amarantus
shall have the right to delete such country from the Territory on ten (10) days
prior written notice and upon such deletion shall have no further right under
applicable Licensed Patents and PGI Know-How to make, use and sell Licensed
Product in such deleted country.

 

6.4Cooperation. PGI and Amarantus agree to cooperate in any patent infringement,
opposition or in any reissue or reexamination proceedings related to the
Licensed Patents and to make their respective employees, documents and records
available as needed on a timely basis. PGI agrees to fully cooperate with
Amarantus at its request in having PGI Licensed Patents listed in the FDA Orange
Book. Each Party shall bear its own costs incurred in any opposition, re-issue
or re-examination proceeding the Licensed Patents, unless expressly agreed
otherwise in this Agreement.

 

 

 

 

7.0Term; Termination.

 

7.1Term. Unless terminated earlier pursuant to this Article 7.0, the term of
this Agreement shall commence on the Effective Date and continue in full force
and effect, on a country-by-country and Licensed Product-by-Licensed Product
basis, until the expiration of the last applicable Royalty Term for all Licensed
Products in all countries (“Term”).

 

7.2Right to Terminate.

 

7.2.1The Parties may terminate this Agreement by mutual written agreement.

 

7.2.2Amarantus shall have the right upon sixty (60) days written notice to
terminate its development and/or marketing of Licensed Compounds and Licensed
Products hereunder.

 

7.2.3Both Parties shall have the right to terminate this Agreement upon sixty
(60) days written notice due to material breach by the other Party provided:

 

(i)that such written notice specifies the material breach complained of;

 

(ii)that such material breach has not been cured, or substantial steps taken to
cure such material breach and such is not the subject of a dispute pursuant to
Section 14; and

 

(iii)for clarity, any such termination shall not be effective until final
resolution of any dispute with respect to the applicable breach pursuant to
Section 13.0.

 

7.2.4Amarantus shall have the right upon five (5) business days written notice
to terminate this Agreement if PGI fails to provide notice to Solvay as provided
in Section 2.6.

 

 

 

 

7.3Effect of Termination

 

7.3.1 In the event of termination by Amarantus pursuant to Section 7.2.2 or
termination by PGI pursuant to Section 7.2.3, and upon thirty (30) days written
notice from PGI to Amarantus regarding PGI’s intent to continue development
and/or commercialization of Licensed Products in the Territory, Amarantus shall
grant to PGI a worldwide, fully paid up, non-exclusive right and license under
and to all Amarantus Patents and Amarantus Know-How to develop, make, have made,
use, sell, offer for sale, import and export Licensed Compounds and Licensed
Products in the Territory.

 

7.3.2 In the event of a termination under Section 7.2 and PGI does not exercise
its rights to continue development and/or commercialization under Section 7.2.1,
then this Agreement shall fully terminate save for any payment obligations
accruing before, and remaining unpaid at, the effective date of termination and
save for any obligations which by their terms survive termination.

 

7.3.3 In the event of a termination under Section 7.2.4, then PGI shall refund
to Amarantus any payments made by Amarantus pursuant to Sections 4.1 or 4.2 as
of the date of termination.

 

8.0Confidentiality. Each Party agrees to keep confidential and not to use,
except for the purposes of this Agreement, information from the other which is
identified as Confidential or which under the circumstances would be commonly
understood to be confidential. These obligations of confidentiality and non-use
shall continue at all times during the Term of this Agreement and for seven (7)
years thereafter but shall not apply to information which (i) is in the public
domain by use and/or publication before its receipt from the disclosing Party;
(ii) was already in the receiving Party’s possession prior to receipt from the
disclosing Party as evidenced by its prior physical records; (iii) becomes part
of the public domain subsequent to its receipt from the disclosing Party other
than by breach by the receiving Party hereunder; (iv) is required to be
disclosed by court order; or (v) is properly obtained by the receiving Party
from a Third Party which has a valid right to disclose such information to the
receiving Party without an attached confidentiality obligation.

 

9.0Representations and Warranties:

 

9.1PGI makes the following representations and warranties with respect to this
Agreement:

 

9.1.1Corporate Power and Authorization: PGI represents and warrants that it is
duly organized, validly existing and in good standing under the laws of the
State of Delaware, that it has full corporate power and authority to enter into
this Agreement and to carry out its provisions, and that there are no
outstanding agreements, assignments, or encumbrances in existence that are
inconsistent with the provisions of this Agreement.

 

 

 

 

9.1.2Licensed Activity: PGI represents and warrants that Exhibit A includes a
complete list of all relevant PGI Licensed Patents with respect to Licensed
Compound(s), that it has full and complete right, title and interest to such
patents and that there are and have been no conflicting claims with respect to
ownership thereof; and that all inventors thereof have assigned their full
right, title and interest thereto to PGI.

 

9.1.3Enforceable. To the best of PGI’s knowledge, the PGI Licensed Patents have
been maintained during their full patent term and are not invalid or
unenforceable, in whole or in part except to the extent they have reached the
end of their term and that PGI owns the PGI Licensed Patents and has the right
to enforce same.

 

9.1.4Diligence. To the best of PGI’s knowledge, as of the Effective Date, PGI
has disclosed to Amarantus all information in PGI’s possession regarding
Licensed Compound(s) and related PGI Know-How.

 

9.1.5No Claims. There are no claims, judgments or settlements against or owed by
PGI or pending or threatened claims or litigation relating to the PGI Licensed
Patents or PGI Know-How.

 

9.1.6Sublicensed Patents. PGI makes no warranties regarding the validity or
enforceability of Solvay Licensed Patents or Veteran’s Administration Licensed
Patents which PGI has licensed and sublicensed hereunder as it does not own such
patents and has not, and does not control the prosecution of patent applications
contained therein. However, to the best of its knowledge, PGI possesses no
material information which would support a reasonable basis to conclude that any
patents or patent applications contained within Solvay Licensed Patents or
Veteran’s Administration Licensed Patents are invalid or unenforceable.

 

9.2Amarantus makes the following representations and warranties with respect to
this Agreement:

 

9.2.1Corporate Power and Authorization: Amarantus represents and warrants that
it is duly organized, validly existing and in good standing under the laws of
Nevada, that it has full corporate power and authority to enter into this
Agreement and to carry out its provisions, and that there are no outstanding
agreements, assignments or encumbrances in existence that are inconsistent with
the provisions of this Agreement.

 

9.2.2Licensed Activity. Amarantus represents and warrants that it owns or
controls the full and complete right, title and interest to Amarantus Patents
and Amarantus Know-How and can grant the grant-back license rights specified in
Section 7.3.1.

 

9.2.3No Claims. There are no claims, judgments or settlements against or owed by
Amarantus or pending or threatened claims or litigation relating to the
Amarantus which could materially impact its ability to satisfy its obligations
under this Agreement.

 

 

 

 

9.2.4No Conflicting Agreements. Amarantus represents and warrants that neither
it nor any of its Affiliates is party to any agreement which would be
inconsistent with its obligations under this Agreement or which would conflict
with this Agreement.

 

10.0Liability. Each Party warrants that as of the Effective Date hereof it has
the right to deliver its respective patents and know-how for licensing to the
other Party hereunder and to a Third Party as part of a sublicense and shall
indemnify, defend and hold the other Party and its Indemnitees harmless against
any breach of such warranty and any claims arising out of its actions or failure
to act under this Agreement. For this indemnity to be effective, the Party
requesting indemnification must provide to the indemnifying Party timely
knowledge of any such claim and the full opportunity to defend against such
claim. EACH PARTY RECOGNIZES THAT THE LICENSED PATENTS AND KNOW-HOW ARE SUPPLIED
“AS IS” AND ARE PROVIDED WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. EACH PARTY
ACKNOWLEDGES THAT THE NEW THERAPEUTIC APPLICATIONS FOR ELTOPRAZINE ARE UNPROVEN,
THAT IT MAY FAIL PRE-CLINICAL OR CLINICAL DEVELOPMENT, MAY NOT SUCCEED IN THE
MARKETPLACE AND THAT THE COMBINED INTELLECTUAL PROPERTY PACKAGE MAY BE
UNLICENSABLE OR MAY NOT PROTECT LICENSED PRODUCTS IN THE MARKETPLACE AND THAT
THE TERMS OF ANY LICENSE TO A THIRD PARTY MAY DEVIATE SUBSTANTIALLY FROM THOSE
WHICH MAY BE ANTICIPATED BY THE PARTIES. PGI MAKES NO WARRANTY THAT THE LICENSED
PATENTS COMPRISE ALL THE PATENTS THAT MAY BE NEEDED REGARDING ANY LICENSED
PRODUCT, ITS MANUFACTURE OR USE FOR ANY PARTICULAR INDICATION. Amarantus
recognizes that a breach of the provisions of the respective licenses to the
Solvay Licensed Patents and the Veteran’s Administration Licensed Patents by
Amarantus as sublicensee could result in loss of the respective Licensed Patents
or rights to use related data. Each Party agrees that neither Party shall have
any liability to the other for special, consequential or punitive damages or for
lost profits. Notwithstanding anything herein to the contrary, neither Party
shall have any liability to the other in excess of any amount it has received or
paid under this Agreement.

 

10.1 Amarantus shall defend, indemnify and hold PGI, Solvay, and the VA, its
employees, students, fellows, agents, and consultants harmless from and against
all liability, demands, damages, expenses, and losses, including but not limited
to death, personal injury, illness, or property damage resulting from Third
Party claims in connection with or arising out of:

 

(a)the use by or on behalf of Amarantus, its Sublicensees, directors, employees,
or Third Parties of any Licensed Patents or PGI Know-How; or

 

(b)the design, development, testing, manufacture, distribution, or use of any
Licensed Products, processes or materials by Amarantus, or other products or
processes developed in connection with or arising out of the Licensed Patents.

 

 

 

 

11.0Survival. The provisions of Sections 7.3, 8, and 10-20 and all definitions
relating thereto shall survive termination or expiration of this Agreement.

 

12.0Notices. Any notices required or provided by the terms of this Agreement
shall be in writing, addressed in accordance with this paragraph, and shall be
delivered personally or sent by certified or registered mail, return receipt
requested, postage prepaid or by nationally-recognized express courier services
providing evidence of delivery. The effective date of any notice shall be the
date of first receipt by the receiving Party. Notices shall be sent to the
address first given above or to such other address/addressee as the Party to
whom notice is to be given may have provided to the other Party in writing in
accordance with this provision.

 

If to PGI:   President and CEO       With copy to:   General Counsel       If to
Amarantus:   President       With copy to:   General Counsel

 

13.0Governing Law/Dispute Resolution. This Agreement shall be construed in
accordance with the laws of The State of New York, and the patent laws of the
respective country granting the patent in question, without reference to
provisions of conflicts of laws. Any dispute between the parties arising under
or in connection with this Agreement shall be submitted to the exclusive
jurisdiction of the competent courts of the Second Circuit sitting in New York
City, NY, for all matters in the event that the Parties’ respective Presidents
are unable to resolve the dispute within sixty (60) days after a written
invitation by one to the other to do so.

 

14.0Entire Agreement. This Agreement, together with the Exhibits attached hereto
and specifically referenced herein, Master Services Agreement, Ancillary
Agreement and Securities Purchase Agreement constitute the entire agreement
between the Parties with respect to the subject matter set forth herein and
supersede and replace any and all previous arrangements and understandings,
whether oral or written, between the Parties. The Parties acknowledge that this
Agreement is subject to the applicable terms of the Solvay License and the VA
License as expressly provided for in this Agreement. Any amendment or
modification to this Agreement shall be of no effect unless made in a writing
signed by an authorized representative of each Party.

 

15.0Publicity/Use of Names. The Parties shall as soon as practicable after the
Effective Date issue a press release substantially of the form set forth in
Exhibit D hereto. In addition, the Parties shall have the right to make public
announcements regarding material developments concerning Licensed Products.
Except as aforesaid, no disclosure of the terms of this Agreement may be made by
either Party, and no Party shall use the name of the other Party without the
prior express written permission of the other Party, except as may be required
by law and except that each Party shall have the right to identify the other and
the general nature of this Agreement in order to facilitate the purposes hereof
but in such case no information shall be provided publicly with respect to the
financial terms except as permitted above.

 

 

 

 

16.0Assignment. Amarantus may not assign its rights (other than the right to
receive money) or obligations under this Agreement without the prior written
consent of PGI. Any such purported assignment shall be void except that
Amarantus shall have the right to assign without prior consent to an Affiliate
or entity acquiring all or substantially all the business to which this
Agreement pertains. PGI may not assign its rights (other than the right to
receive money) or obligations under this Agreement without the prior written
consent of Amarantus. Any such purported assignment shall be void except that
PGI shall have the right to assign without prior consent to an Affiliate or
entity acquiring all or substantially all the business to which this Agreement
pertains. In any assignment, the assignor shall guarantee the performance of the
assignee to the other Party hereto.

 

17.0Severability. The provisions of this Agreement are severable, and if any
provisions hereof shall be determined to be invalid or unenforceable by a court
of competent jurisdiction, the remaining provisions shall continue in full force
and effect.

 

18.0Force Majeure. Neither Party shall be liable to the other or deemed in
default hereunder for failure or delay in fulfilling its obligations hereunder
when such failure or delay is due to causes beyond the control of the Party
including without limitation, acts of God; war; civil commotion; terrorism;
destruction of facilities by fire, flood, earthquake or storm; labor
disturbances; epidemic; and failure of public utilities or common carriers. The
Party so affected shall give notice to the other Party and to the extent
reasonably possible shall use reasonable efforts to minimize the duration of any
force majeure.

 

19.0Independent Contractor. The relationship between PGI and Amarantus is one of
independent contractor and not one of partnership, principal and agent, employer
and employee, joint ventures or otherwise. Neither Party shall have the power or
right to bind or obligate the other.

 

20.0First Right of Offer. PGI agrees that Amarantus shall have the first right
to offer to buy out PGI’s rights in Eltoprazine and Licensed Technology in the
Territory under terms to be negotiated in good faith subject to the restrictions
in applicable license agreements including the Solvay License, the VA License
and 2nd Restated and Amended Agreement Between PsychoGenics Inc. and ReqMed
Company, Ltd. dated August 31, 2003 concerning the Asian Territory.

 

Signature page follows

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the date of the last
signature set forth below.

 

Amarantus Bioscience Holdings, Inc.   PGI Drug Discovery LLC       BY: /s/
Gerald Commissiong   BY: /s/ Emer Leahy   Gerald Commisiong     Emer Leahy      
    TITLE: President   TITLE: President              DATE: January 10, 2014  
DATE: January 9, 2014

 

 

 

  

Exhibit A

 

LICENSED PATENTS

 

PGI Licensed Patents

 

Treatment for Attention-Deficit Hyperactivity Disorder

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105003   U.S.  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         60/306,825

 

FILING DATE:     July 20, 2001

 

EXPIRED

 

Provisional - Converted

              13565-105003US1   U.S.  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         60/382,931

 

FILING DATE:     May 23, 2002

 

EXPIRED

 

 

              13565-105003US2   U.S.  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         10/199,634

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

U.S. Patent No. 7,504,395, issued on March 17, 2009. Patent will expire on July
19, 2022

 

September 17, 2012 - paid

 

September 17, 2016 - 7.5 year maintenance fee due

 

September 17, 2020 - 11.5 year maintenance fee due

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105003US3 (CON)   U.S.  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         11/219,416

 

FILING DATE:     September 2, 2005

 

GRANTED PATENT

 

U.S. Patent No. 7,557,109, issued on July 7, 2009. Patent will expire on July
19, 2022

 

January 7, 2013 - paid

 

January 7, 2017 - 7.5 year maintenance fee due

 

January 7, 2021 - 11.5 year maintenance fee due

              13565-105003US4 (CON)   U.S.  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         12/344,051

 

FILING DATE:     December 24, 2008

 

ABANDONED

 

April 26, 2010 - Office Action received.

 

September 14, 2010 - Instructions from client to abandon application and file
Continuation

 

September 20, 2010 - Extension of time filed to file Continuation application

 

December 22, 2010 - Notice of Abandonment

              13565-105003US5 (CON)   U.S.  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         12/885,822

 

FILING DATE:     September 20, 2010

 

ABANDONED

 

September 20, 2010 - Continuation application filed in USPTO

 

October 7, 2010 - Filing Receipt and Notice of Acceptance of Power of Attorney
received from the USPTO

 

January 14, 2011 - Notice of Publication (US 2011-0008425)

 

February 18, 2011 - Nonfinal Rejection issued. Response due May 18, 2011. Stat
Date is August 18, 2011.

 

August 16, 2011 - Extension of Time filed for filing a Continuation application

 

September 29, 2011 - Notice of Abandonment

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105003US6 (CON)   U.S.  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         13/210,474

 

FILING DATE:     August 16, 2011

 

ABANDONED

 

August 16, 2011 - Continuation application filed

 

August 31, 2011 - Filing Receipt and Missing Parts Notice issued.

 

November 30, 2011 - Response to Missing Parts filed

 

December 13, 2011 - Updated Filing Receipt received

 

March 22, 2012- Notice of Publication (US 20120070494)

 

June 19, 2012 - Nonfinal Rejection

 

January 17, 2013 - Notice of Abandonment

              13565-105003PC   WO  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         PCT/US02/23081

 

FILING DATE:     July 19, 2002

  NATIONAL STAGE ENTERED in Australia, Canada, Europe, Hong Kong and Japan      
        13565-105003AU   Australia  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         2002322539

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 2002322539 issued on January 10, 2008. Patent expires on July 19,
2022

 

Next annuity due July 19, 2014

  

              13565-105003AU1 (DIV)   Australia  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         2007254677

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 2007254677 issued on February 25, 2010. Patent expires on July 19,
2022

 

Next annuity due July 19, 2014

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105003CA   Canada  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         2,453,837

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 2,453,837 issued on October 4, 2011. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

              13565-105003CH   Switzerland  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

              13565-105003DE   Germany  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

              13565-105003DK   Denmark  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105003EP   Europe  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

EP Patent validated in: Denmark, France, Germany, Great Britain Ireland, Italy,
Spain, Sweden, Switzerland, and the Netherlands

 

Received communication from EPO re allowance of limitation to EP patent.

 

September 1, 2010 - European Patent Certificate received

              13565-105003EP1   Europe  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         08173141.6

 

FILING DATE:     July 19, 2002

 

ABANDONED APPLICATION

 

June 23, 2010 - agent instructed EPO to proceed with the application.

 

September 29, 2010 - Examination Report received. Response due April 2, 2011
(including 2 month extension of time)

 

July 6, 2011 - instructions from client not to take any action to re-instate the
application

              13565-105003ES   Spain  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

              13565-105003FR   France  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

              13565-105003GB   Great Britain  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105003HK   Hong Kong  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                  TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         04108300.4

 

FILING DATE:     October 21, 2004

 

GRANTED PATENT

 

Patent No. 1065478, issued on August 7, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

              13565-105003HK1   Hong Kong  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         09105434.4

 

FILING DATE:     October 21, 2004

 

ABANDONED APPLICATION

 

Validation of HK Application based on EP 08173141.6

 

 

              13565-105003IE   Ireland  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

              13565-105003IT   Italy  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105003JP   Japan  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         2003-513563

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 5080716, issued on September 7, 2012. Patent expires on July 19, 2022

 

April 27, 2010 - Response to Refusal Notification filed.

 

July 7, 2010 - Response and a claim Amendment and a Demand for an Appeal Trial
filed.

 

October 5, 2010 - Notification of Termination of Pre-Trial Reexamination by the
Examiner received indicating that the case has been removed from examination and
forwarded to Appeal Examiner.

 

November 1, 2011 - Questioning issued by the Japanese Patent Office

 

January 30, 2012 - Response to Questioning filed

 

August 29, 2012 - Associate encloses favorable Trial Decision

 

August 31, 2012 - Annual Fee paid

 

September 7, 2012 - Patent Issued

 

Next annuity due September 7, 2015

              13565-105003NL   Netherlands  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

 

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

              13565-105003SE   Sweden  

INVENTOR(S):    Daniela Brunner and Daniel W. Goodman

 

TITLE:                   TREATMENT FOR ATTENTION-DEFICIT HYPERACTIVITY DISORDER

 

SERIAL NO:         02756536.5

 

FILING DATE:     July 19, 2002

GRANTED PATENT

 

Patent No. 1408976, issued on March 11, 2009. Patent expires on July 19, 2022

 

Next annuity due July 19, 2014

 

 

 

 

 

 

Treatment for Neurological and Mental Disorders

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105010   U.S.  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         61/057,713

 

FILING DATE:     May 30, 2008

 

EXPIRED

Provisional - Converted

              13565-105010US1   U.S.  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         12/472,509

 

FILING DATE:     May 27, 2009

 

ABANDONED

 

September 3, 2010 - Restriction Requirement issued.

 

October 1, 2010 - Response to Restriction filed. Species election (PD) filed
February 8, 2011.

 

May 31, 2011 - Nonfinal Rejection issued

 

November 23, 2011 - Extension of Time filed to file Continuation application

 

January 20, 2012 - Notice of Abandonment

             

13565-105010US2

(CON)

  U.S.  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         12/942,408

 

FILING DATE:     November 9, 2010

ABANDONED

 

November 9, 2010 - Continuation application filed (claims directed to
combinations for schizophrenia treatment)

 

November 24, 2010 - Filing Receipt issued. Awaiting further action from the
USPTO

 

March 3, 2011 - Notice of Publication (US 2011-0053956)

 

January 20, 2012 - Office Action issued.

 

June 29, 2012 - instructions from client to abandon application

 

September 14, 2012 - Notice of Abandonment rec’d

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS              

13565-105010US3

 

(CON)

  U.S.  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         13/303210

 

FILING DATE:     November 23, 2011

 

PENDING APPLICATION

 

November 23, 2011 - Continuation application filed (CON of 12/472,509)

 

December 12,2011 - Filing Receipt and Notice to File Missing Parts issued.

 

March 22, 2012 - Notice of Publication (US 2012/0071495)

 

July 11, 2012 - Response to Missing Parts and Preliminary Amendment filed

 

September 12, 2012 - Restriction Requirement rec’d

 

November 12, 2012 - Response to RR filed

 

January 9, 2013 - Nonfinal Rejection.

 

July 7, 2013 – Response filed

 

August 7, 2013 Final Rejection issued – Response deadline February 7, 2014

              13565-105010PC   WO  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         PCT/US2009/045221

 

FILING DATE:     May 27, 2009

  NATIONAL STAGE ENTERED in Australia, Canada, China, Europe, Japan, and Korea  
            13565-105010AU   Australia  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         2009255333

 

FILING DATE:     May 27, 2009

PENDING APPLICATION

 

November 12, 2010 - National phase application filed.

 

Annuity due May 27, 2014

 

Awaiting first Examiner’s Report

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105010CA   Canada  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         2,725,356

 

FILING DATE:     May 27, 2009

 

PENDING APPLICATION

 

November 23, 2010 - National phase application filed.

 

Annuity due May 27, 2014

 

May 27, 2014 - Request for Examination deadline.

              13565-105010CN   China  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         200980122051.9

 

FILING DATE:     May 27, 2009

 

ABANDONED

 

Application abandoned in favor of divisional application

             

13565-105010CN1

 

(DIV)

  China  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         201210289775.5

 

FILING DATE:     May 27, 2009

PENDING APPLICATION

 

August 15, 2012 - Divisional application filed

 

October 21, 2013 – First office action issued– Response due – February 21, 2014

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105010EP   Europe  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         09759052.5

 

FILING DATE:     May 27, 2009

PENDING APPLICATION

 

July 7, 2010 - European application filed (Claims directed to Eltoprazine or a
pharmaceutically acceptable acid addition salt thereof for use in treating a
neurological or mental disorder, for treating hyperactivity, for inattention and
impulsivity)

 

August 23, 2011 - Supplementary European Search Report issued.

 

February 22, 2012 - Instructions to EP associate that client wants to take
advantage of further processing

 

April 12, 2012 - Notice of Loss of Rights issued

 

June 22, 2012 - Response and request to reinstate application filed

 

July 16, 2012 – Request for further processing allowed

 

November 13, 2013 – Examination Report issued –Response due March 13, 2014

 

Annuity due May 27, 2014

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105010EP1   Europe  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         10172550.5

 

FILING DATE:     May 27, 2009

 

ABANDONED

 

August 11, 2010 - Divisional application filed (claims directed to movement
disorders associated with Parkinson’s disease).

 

September 8, 2011 - Extended Search Report issued

 

March 27, 2012 - Instructions to associate to allow application to lapse but
client may want to request further processing

 

May 22, 2012 - Notice of Loss of Right issued failure to pay Designation
Fee/Examination Fee

 

July 25, 2012 - instructions from client to abandon application; instructions to
associate to abandon application

 

September 12, 2012 - Application abandoned

              13565-105010HK   Hong Kong  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         11112413.1

 

FILING DATE:     May 27, 2009

 

ABANDONED

 

Abandoned in view of Chinese application being abandoned

 

 

              13565-105010HK1   Hong Kong  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         13111097.4

 

FILING DATE:     May 27, 2009

PENDING APPLICATION

 

September 27, 2013 – Application filed based on CN 201210289775.5

 

 

 

 

 

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105010JP   Japan  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         2011-511764

 

FILING DATE:     May 27, 2009

 

PENDING APPLICATION

 

November 16, 2010 - Japanese application filed.

 

May 21, 2012 - Request for Examination filed.

 

November 7, 2013 – Notification of Refusal issued – Response due February 7,
2014

              13565-105010KR   Korea  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         2010-7029297

 

FILING DATE:     May 27, 2009

 

PENDING APPLICATION

 

December 27, 2010 - Korean application filed.

 

May 27, 2014 - Request for Examination deadline

              13565-105010TW   Taiwan  

INVENTOR(S):    Emer Leahy and Mark Day

 

TITLE:                   Treatment for Neurological and Mental Disorders

 

SERIAL NO:         098117941

 

FILING DATE:     May 30., 2008

PENDING APPLICATION

 

March 16, 2010 - Application published

 

May 22, 2012 - Request for Examination filed.

 

December 11, 2013 – Office Action issued – Response due March 11, 2014

 

 

 

 

Pharmacological Treatment of Parkinson's Disease (Wolf applications)

Assigned to: The U.S. Government as represented by the Dept. of Veteran’s
Affairs; exclusively licensed to PsychoGenics

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105017   U.S.  

INVENTOR(S):    William Wolf

 

TITLE:                  Pharmacological Treatment of Parkinson's Disease

 

SERIAL NO:         60/777,939

 

FILING DATE:     February 28, 2006

 

EXPIRED

 

Provisional - Converted

              13565-105017   U.S.  

INVENTOR(S):    William Wolf

 

TITLE:                  Pharmacological Treatment of Parkinson's Disease

 

SERIAL NO:         11/713,156

 

FILING DATE:     February 28, 2007

 

PENDING APPLICATION

 

July 15, 2010 - RCE and Amendment and Response filed

 

April 1, 2011 - Status inquiry filed

 

October 3, 2013 – Nonfinal Rejection issued – Response deadline – April 3, 2014

              13565-105017   U.S.  

INVENTOR(S):    William Wolf

 

TITLE:                   Pharmacological Treatment of Parkinson's Disease

 

SERIAL NO:         12/730,972

 

FILING DATE:     March 24, 2010

PENDING APPLICATION

 

March 24, 2010 - Continuation application filed

 

April 2, 2010 - Filing Receipt

 

July 15, 2010 - Notice of Publication (US 2010/0179171)

 

December 20, 2010 - IDS filed

 

April 2, 2012 - Power of Attorney filed.

 

October 3, 2012 - Nonfinal Rejection rec’d

 

April 3, 2013 – Response filed

 

May 2, 2013 – Supplemental Response filed

 

July 9, 2013 – Final Rejection issued

 

January 7, 2014 – Response, RCE and IDS filed

 

Awaiting further action from USPTO

 

 

 

 

LID Combinations: Eltoprazine Combinations For The Treatment Of L-DOPA-Induced
Dyskinesia And Parkinsons Disease



 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105019   U.S.  

INVENTOR(S):    Emer Leahy, David Lowe, Paul McGonigle and Bavani Shankar

 

TITLE:                  Eltoprazine Combinations For The Treatment Of
L-Dopa-Induced Dyskinesia And Parkinsons Disease

 

SERIAL NO:         61/434,707

 

FILING DATE:     January 20, 2011

 

ABANDONED

 

January 20, 2011 - Provisional application filed.

 

February 19, 2011 - Filing Receipt issued.

 

January 11, 2012 - Instructions from client to abandon application

              13565-105019US1   U.S.  

INVENTOR(S):    Emer Leahy, David Lowe, Paul McGonigle and Bavani Shankar

 

TITLE:                  Eltoprazine Combinations For The Treatment Of
L-Dopa-Induced Dyskinesia And Parkinsons Disease

 

SERIAL NO:         61/434,990

 

FILING DATE:     January 21, 2011

ABANDONED

 

January 21, 2011 - Provisional application filed.

 

February 24, 2011 - Filing Receipt issued.

 

January 11, 2012 - Instructions from client to abandon application

 

 

 

 

Treatment of Motor and Movement Disorder Side Effects
Associated with Parkinson's Disease Treatments

 

K&S
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE
APPLICATION SERIAL NO.
AND FILING DATE   STATUS               13565-105025   U.S.  

INVENTOR(S):    Emer Leahy and Bavani Shankar

 

TITLE:                   Treatment of Motor and Movement Disorder Side Effects
Associated with Parkinson's Disease Treatments

 

SERIAL NO:         61/658,401

 

FILING DATE:     June 11, 2012

 

EXPIRED

 

June 11, 2012 - Provisional application filed.

 

June 28, 2012 - Filing Receipt issued.

 

 

              13565-105025US1   U.S.  

INVENTOR(S):    Emer Leahy and Bavani Shankar

 

TITLE:                   Treatment of Motor and Movement Disorder Side Effects
Associated with Parkinson's Disease Treatments

 

SERIAL NO:         13/911,639

 

FILING DATE:     June 6, 2013

 

PENDING APPLICATION

 

June 6, 2013 – U.S. application filed

 

July 8, 2013 – Filing Receipt rec’d

 

December 12, 2013 – Notice of Publication issued (US2013-0331399)

 

Awaiting action from USPTO

              13565-105025PC   WO  

INVENTOR(S):    Emer Leahy and Bavani Shankar

 

TITLE:                   Treatment of Motor and Movement Disorder Side Effects
Associated with Parkinson's Disease Treatments

 

SERIAL NO:         PCT/US2013/44509

 

FILING DATE:     June 6, 2013

PENDING APPLICATION

 

June 6, 2013 – PCT application filed

 

December 11, 2014 – 30 month national stage filing

 

 

 

 

Solvay Licensed Patents

  

K&S 
DOCKET NO.   COUNTRY   INVENTOR(S), TITLE 
APPLICATION SERIAL NO. 
AND FILING DATE   STATUS               Solvay Patents   US  

INVENTOR(S):  Hartog et al

 

TITLE: Bibyclic Heteroacrylpiperazine

 

Derivatives having psychotropic Activity, and pharmaceutical Compositions
containing these

 

Derivatives

 

PATENT NO:  5,424,313

 

FILING DATE:  Oct 12, 1993

EXPIRED PATENT

 

Claims earliest priority to US 06/810,094, filed December 18, 1985, now
abandoned.

 

Issued June 13, 1995

 

Expired on June 13, 2012



  



 

 

 